— Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered September 2, 1986, convicting him of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The facts adduced at trial were set forth in People v Diaz (141 AD2d 832), where this court affirmed the judgments of conviction of the codefendants Leonardo Diaz and Luis Ramirez. We note here that at the time of his arrest, the defendant was driving the van out of which the police observed Diaz alight to converse with accomplice Hugo Torrez shortly before Torrez delivered a bag of what proved to be cocaine to an undercover officer. We also note that before the delivery, the van proceeded slowly down the street following Torrez as he approached the undercover officer on foot carrying the bag. As with the codefendants, we hold that the members of the police surveillance team adequately corroborated the testimony of Torrez, who detailed each of the participants’ involvement in the sale (see, CPL 60.22; People v Donovan, 59 NY2d 834, 836; People v Roth, 139 AD2d 605, 607-608).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for our review or without merit. Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.